Citation Nr: 0516114	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Atlanta, 
Georgia that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a low back disability.  In an August 2002 decision, the 
Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
low back disability.  Following this decision, additional 
development was undertaken by the Board.  In September 2003, 
the Board remanded the case to the RO for further procedural 
and evidentiary development.  The case was subsequently 
returned to the Board.

In May 2005, the Board granted a motion filed on behalf of 
the veteran to advance his case on the Board's docket.


FINDINGS OF FACT

1.  The veteran has a congenital defect of the fifth lumbar 
vertebra.

2.  There is no current low back disability which resulted 
from a superimposed injury or disease which occurred during 
service.


CONCLUSION OF LAW

1.  The veteran's defect of the fifth lumbar vertebra is a 
congenital disorder which is not a disease or injury for 
which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(c) (2004).

2.  The veteran's acquired low back disabilities were not 
incurred in or aggravated by active service nor may arthritis 
of the lumbosacral spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the rating decision noted above, a September 2000 
statement of the case, and supplemental statements of the 
case dated in January 2002, and August 2004.  He was 
furnished with VCAA letters in March 2001 and November 2002.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran has undergone multiple VA 
examinations and has presented testimony at a VA hearing.

The Board notes that the appellant was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  However, the Board finds 
that the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from August 1945 to July 
1948.  Service medical records reflect that in August 1946, 
the veteran was treated for complaints of severe low back 
pain.  He reported that he had been lifting mattresses for 
several days prior to the onset of his pain.  He said the 
onset of the pain was sudden, and came on while he was 
sitting down in a chair.  The pain was in the sacroiliac 
region.  He also reported that a pile of mattresses fell on 
him on the same day on which he noticed the pain.  

On examination, there was marked spasm of the erector spinal 
muscles on the left, and lumbar scoliosis with convexity to 
the left.  An X-ray study showed a very slight scoliosis of 
the lumbar spine with the convexity to the left.  There was a 
transitional vertebral body at the lumbosacral junction, and 
marked loss of the normal lordotic curve.  A subsequent 
orthopedic consultation in August 1946 indicated a diagnostic 
impression of an acute lumbosacral sprain, with secondary 
myositis.  The veteran was given physical therapy, and 
returned to duty in September 1946. 

In January 1948, the veteran was hospitalized for complaints 
of low back pain and right thigh pain.  He reported that his 
back pain began about 11/2 years ago, when a pile of mattresses 
fell on him.  He reported that approximately nine days ago, 
he lifted a monument and noticed back pain soon after.  About 
11/2 days later, he had severe aching pain in the small of his 
back.  Coughing or any sudden movement seemed to accentuate 
this pain and caused radiation of the pain down the right 
side of his buttock into his right thigh.  On examination, 
the veteran pointed to an area just above the coccyx as the 
source of his pain.  There was mild muscle spasm of the right 
paravertebral muscles, with scoliosis concave to the right.  
Motion was limited in all directions because of pain in the 
lower sacrum midline.  There was mild tenderness of this 
area.  A sensory examination was intact, and there was no 
atrophy.  The diagnostic impression was herniation nucleus 
pulposus, but the examiner felt that there was an abnormality 
in the location of the pain in the back, possibly due to a 
tumor.  

A January 1948 myelogram showed a defect in the "oil" 
column of the right between the third and fourth.  A February 
1948 X-ray study was negative.  A February 1948 myelogram 
showed a narrowing defect at L3.  Subsequent records showed 
improvement in the veteran's back pain, and he was discharged 
to duty in May 1948.

After being on duty for one month, the veteran was readmitted 
to the hospital in June 1948 because of symptoms caused by a 
herniated intervertebral disc.  He reported that most of his 
discomfort was in the low back, and he had some pain in his 
back and right leg.  He said that his brace had given him 
considerable relief.  However, it seemed that he was unable 
to perform his duties.  The examiner noted that as long as 
the veteran did not have any lifting or climbing, he had 
relief of symptoms, and it was obvious that he could not 
perform military duty.  A board of medical survey noted that 
the veteran had been on duty for one month after being 
hospitalized for five months for pain in the back and right 
leg.  It was noted that he had frequent acute episodes since 
a pile of mattresses fell on him about two years previously.  
The medical board indicated a diagnosis of hernia, 
intervertebral disc, and determined that the veteran was 
unfit for service.  This disability was determined to have 
been incurred in the line of duty, not the result of his own 
misconduct.  The veteran was thereafter discharged from 
service on this basis.

In August 1948, the veteran submitted a claim for service 
connection for a herniated intervertebral disc.

In a September 1948 rating decision, the RO granted service 
connection for herniated intervertebral disc syndrome, 
severe, effective in July 1948.

A report of a July 1949 VA neurosurgical and orthopedic 
examination reflects a diagnosis of deformity of the fifth 
lumbar vertebra, developmental, and low back pain secondary 
to the first diagnosis.  It was noted that the diagnosis of 
record was a herniated intervertebral disc.  A July 1949 X-
ray study showed deformity with unilateral sacralization of 
the fifth lumbar vertebra, a congenital anomaly.  There was 
some opaque material in the spinal canal, evidently the 
remains of an old spinogram.  There was no evidence of any 
spondylolisthesis and no arthritic changes.

In a letter to a VA hospital dated in late July 1949, the RO 
requested a medical opinion after noting that the recent VA 
examination failed to find the service-connected condition of 
herniated discs, multiple, and changed the diagnosis of the 
veteran's back disability.

An August 1949 memorandum from the chief of the VA outpatient 
division reflects that he reviewed the veteran's medical 
records, and concluded that either the original service 
diagnosis was in error or the findings on examination in July 
1949 were too indefinite to sustain a diagnosis of herniated 
intervertebral discs, severe.  The examiner opined that if 
the clinical picture presented in July 1949 was the same as 
that presented in the service, then the original diagnosis 
was definitely in error.  He stated that the veteran's back 
condition was more in keeping with the diagnosis as recorded 
in July 1949.

A January 1950 VA admission and discharge summary reflects 
that the veteran underwent an orthopedic examination of his 
back.  The examiner concluded that the veteran did not have a 
ruptured intervertebral disc.  The diagnosis was a congenital 
abnormality of the fifth lumbar vertebral articulation, with 
sacrum, left.  The examiner felt that this condition could be 
responsible for the veteran's symptoms.

In an April 1950 decision, the RO proposed severance of 
service connection for the disability previously diagnosed as 
herniated intervertebral disc syndrome, based on evidence 
showing that the veteran's disability was due to a congenital 
abnormality of the fifth lumbar articulation.  The veteran 
was notified of the proposed severance by letter dated in 
April 1950.

Service connection for herniated intervertebral disc syndrome 
was severed in a June 1950 rating decision.  The veteran was 
notified of this decision by a letter dated in June 1950.  By 
a letter dated in July 1950, the RO notified him of his 
appellate rights.  The veteran did not appeal.

The veteran filed an application to reopen his claim for 
service connection for a back disability in July 1965.  By a 
letter to the veteran dated in August 1965, the RO advised 
him that no action could be taken on his claim unless he 
submitted evidence to show that his congenital back 
abnormality was aggravated by service.

The veteran filed an application to reopen his claim for 
service connection for a back disability in October 1977.  By 
a letter to the veteran dated in October 1977, the RO advised 
him that no action could be taken on his claim unless he 
submitted evidence to show that his back disability was 
incurred in or aggravated by service.

The veteran filed an application to reopen his claim for 
service connection for a back disability in July 1990.  By a 
letter to the veteran dated in August 1990, the RO asked him 
to submit evidence to support his claim.

By a statement dated in July 1998, the veteran asserted that 
he had a service-connected spinal disc condition, and 
requested disability compensation.  By a letter dated in 
November 1998, the RO informed him that he did not have a 
service-connected spinal disc condition.  He was advised to 
submit new and material evidence showing that his back 
disability was incurred in or aggravated by service.

VA medical records reflect that in September 1998, the 
veteran complained of low back pain radiating to his right 
leg.  He reported that he had chronic low back pain since an 
in-service back injury.  A September 1998 VA X-ray study of 
the lumbosacral spine showed no fracture.  Vertebral bodies 
demonstrated mild hypertrophic spurring.  Intervertebral disc 
spaces were normal in width.  There was no spondylolysis or 
spondylolisthesis.  There were mild degenerative changes of 
the sacroiliac joints.  The diagnostic impression was mild 
degenerative changes.  A February 1999 VA outpatient 
treatment record reflects that the veteran complained of low 
back pain which was incurred in service.  The examiner 
diagnosed chronic low back pain from the service, per 
patient.

A November 1998 magnetic resonance imaging (MRI) scan of the 
lumbar spine was performed for the veteran's complaints of 
back pain and bilateral leg weakness.  The study showed 
normal vertebral body heights and alignment.  The S1 
vertebral body appeared to be a transitional vertebral body.  
The diagnostic impression was minimal canal narrowing at the 
L1-L2 level secondary to a combination of mild diffuse disc 
bulge and bilateral facet disease, and rightward paracentral 
broad disc bulge and spurring encroaching on the lateral 
recess on the right at L4-5.  The exiting nerve root did not 
appear to be impacted, as it exited superiorly to the level 
of encroachment.  Subsequent medical records reflect ongoing 
treatment for chronic low back pain.

In May 1999, the veteran filed an application to reopen his 
claim for service connection for a back disability.  He 
contended that this condition did not exist prior to military 
service.  By a statement received in October 1999, he 
essentially asserted that he incurred a back disability in 
service when some mattresses fell on him.  He related that 
his VA disability compensation was terminated when he failed 
to report for a VA examination.  He reiterated his assertions 
in subsequent statements.

By a statement dated in November 2000, the veteran's 
representative asserted that the veteran's back disability 
was aggravated by military service.

In May 2001, the veteran's representative submitted a private 
medical opinion dated in April 2001 by D.R.R., DO.  Dr. R. 
noted that he examined the veteran, who reported injuring his 
back in service, and being discharged due to herniated 
intervertebral disc syndrome.  Dr. R. noted that no medical 
records were available from 1946 and 1948.  He noted that a 
recent X-ray study showed that the veteran had six lumbar 
vertebral segments, and that this condition would not cause 
any type of increased disability.  He said it was possible 
that the veteran had intervertebral disc syndrome in 1948, 
and that this syndrome would have had nothing to do with the 
sixth lumbar vertebrae bodies.  He stated that if a person 
had a herniated disc today, it would not be likely that it 
was present in 1948, because a disc herniated in 1948 would 
most likely have already repaired itself.  He said it was 
unclear why someone would have spent five months in the 
hospital unless he had a pretty severe back injury.  He 
stated that the sixth lumbar vertebral bodies would not be a 
reason to be hospitalized for five months.  He indicated that 
degenerative disc disease could be the result of a herniated 
disc syndrome, or the result of wearing out of the segments.  
He noted that an April 2001 MRI scan showed small central 
canal which was compromised at L1-L5, and was the makings of 
spinal stenosis, which would most likely have been 
degenerative over the course of years.  There was no evidence 
of disc herniation on MRI scan, although that did not rule 
out a disc herniation in 1946 or 1948.

In May 2001, the RO requested a VA medical opinion as to 
whether there was a chronic back disability in service and 
whether it was aggravated by service.

In a November 2001 opinion, a VA doctor noted that he had 
reviewed the veteran's claims file.  He noted that the 
veteran had no current disc herniation, and no solid evidence 
of disc herniation that developed during service.  He stated 
that while the veteran had evidence of a congenitally narrow 
spinal canal and a transitional vertebra, he found no 
evidence of a service-related aggravation of these congenital 
abnormalities.  He indicated that the veteran had chronic low 
back pain.  He opined that there was no service-related 
aggravation, and that increased stenosis caused by 
aggravation in the 1940s would cause leg pain and not back 
pain.

A February 2002 X-ray study of the lumbosacral spine showed 
minimal scoliosis and loss of usual lordotic curvature, mild 
degenerative changes of the entire lumbar spine, and minimal 
right sacroiliitis.  A June 2002 VA outpatient treatment 
record reflects that the veteran reported that he had low 
back pain since he hurt his back in service.  The examiner 
noted that an X-ray study of the lumbar spine indicated 
advanced degenerative joint disease changes to the lumbar 
spine with mild scoliosis of the lumbar spine.

At a June 2002 hearing conducted at the RO before the 
undersigned Veterans Law Judge the veteran essentially 
reiterated his assertions that he incurred a chronic back 
disability in service, and did not have any back problems 
prior to service.  He said he had been treated for a back 
problem intermittently since service.  He contended that he 
currently had a herniated disc in his low back.

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disability.  

A September 2002 VA computed tomography scan of the lumbar 
spine showed bilateral neural foraminal impingement at L2-3, 
L3-4, and L4-5 disc levels.  There was a unilateral 
sacralization of the left lateral process at L5.  There were 
no disc degenerative changes, bone mineralization was good, 
and there was no evident osseous destructive process.

At a June 2003 VA compensation examination of the spine, the 
examiner noted that the veteran's claims file, including his 
service medical records, had been reviewed.  The veteran 
complained of constant low back pain.  He denied any symptoms 
with respect to his thoracic spine.  The examiner noted that 
a May 2003 X-ray study of the lumbosacral spine showed lumbar 
spasm with degenerative spondylosis, osteoporosis, and 
chronic degenerative disc disease at L5-S1.  A March 2003 
computed tomography scan of the lumbar spine showed probable 
mild spinal stenosis and osteoarthritic changes.  There was 
no evidence of bulging or herniation of the nucleus pulposus.  
The examiner diagnosed chronic degenerative disc disease of 
the lumbosacral spine at L5-S1, mild osteoarthritis of the 
lumbar spine, and no clinical or radiological evidence of 
osteoarthritis or other arthropathy of the thoracic spine.

The examiner discussed the past medical records, and opined 
that during service, the veteran had an acute lumbosacral 
joint strain.  This was superimposed over the congenital 
abnormality and not related to the congenital abnormality.  
The examiner noted that the service medical records did not 
show osteoarthritis of the lumbar or thoracic spine during 
service.  The examiner opined that the veteran's current 
lumbosacral spine degenerative disc disease was chronic and 
degenerative.  The examiner noted that a "September 29, 
1990" X-ray study [the Board notes that it appears that the 
doctor was referring to a September 29, 1998 X-ray study] 
showed only mild degenerative changes of the sacroiliac 
joints with no mention of any type of degenerative disc 
disease.  Therefore, the examiner concluded that the 
veteran's current degenerative disc disease was slowly 
progressing in a chronic disability that had occurred over 
time.

A July 2003 VA neurological addendum reflects that there was 
no evidence of disc herniation, or any fracture or 
compression deformities.  The veteran had a history of stroke 
causing left-sided weakness, but the veteran reported that he 
had had a significant recovery from this.  The examiner 
indicated that no active neurological disease entity was 
found, and that the veteran had no abnormalities on X-ray 
study of the thoracic and lumbar spine based on a March 2003 
X-ray study.

In September 2003, the Board remanded the case to the RO for 
further procedural and evidentiary development.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Under 38 C.F.R. § 3.303(c), 
congenital or developmental disorders are not diseases or 
injuries for the purpose of VA disability compensation.  

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations. A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service. VAOPGCPREC 82- 
90.

Since there was no indication of any defects of the lumbar 
spine when the veteran entered active duty, he is entitled to 
a rebuttable presumption of soundness.  
Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

Here, the Board finds that there is clear and unmistakable 
evidence that the veteran had a congenital defect of the 
fifth vertebra which by its very nature existed prior to 
service.  As set forth above service connection may not be 
granted for a congenital defect.  38 U.S.C.A. § 1111 (West 
2002); Wagner, supra.  

The veteran claims service connection for a low back 
disability which he asserts was incurred during military 
service.  Service medical records reflect that he was treated 
for low back pain after mattresses fell on him in August 
1946, and again in January 1948, after he lifted a monument.  
Records reflect that he was diagnosed with an acute 
lumbosacral sprain in August 1946.  In 1948, he was 
hospitalized from January to May 1948, when he was discharged 
to duty, and hospitalized again in June 1948.  The medical 
board indicated a diagnosis of hernia, intervertebral disc, 
incurred in the line of duty, and determined that the veteran 
was unfit for service.  Service connection was established 
for this disability, and was later severed in 1950 after it 
was found that the veteran did not have a herniated 
intervertebral disc.  An X-ray study in July 1949 showed a 
congenital anomaly of the fifth lumbar vertebra.  

There are no subsequent medical records until the late 1990s.  
Degenerative changes and arthritis have been shown in the 
lumbar spine since 1998.  Degenerative disc disease was not 
shown in 1998, but has recently been shown in 2003.  There is 
no medical evidence demonstrating that current degenerative 
disc disease or arthritis was present in service.

It is clear that the veteran suffered two back injuries in 
service.  Although service medical records reflect a 
diagnosis of hernia, intervertebral disc, medical records 
dated shortly after service are negative for this condition, 
and, in fact, this condition was not medically demonstrated 
until quite recently.  In any event, the medical evidence as 
a whole demonstrates that degenerative disc disease of the 
lumbar spine was not present in service or for years later, 
indicating the low back problem in service was acute and 
transitory and resolved without residuals.  Any current low 
back disability (other than the non-disabling congenital 
abnormality) began years after service and has not been 
medically linked to service.

The veteran has asserted that he incurred a low back 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his low back disability began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

The weight of the credible evidence shows that any current 
low back disability is unrelated to service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


